Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 and 15-43 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 5,917,475 discloses when a display device according to the present invention is connected to an external computer, information from that external computer is synthesized and displayed on a screen of the display device, by suitable video interface means, and screen synthesis means. Thus, screen information from the display device itself, and screen information from the external computer may be superimposed, with the information from the two working environments shown in a one-plane display. When a user provides an input to the screen of the display device, suitable window management means detects and activates suitable screen processing means of the display device. For example, the display device may recognize characters input to the screen. Similarly, when the user generates screen information via the external computer, this may be detected and the screen of the display device activated. The display device may be connected to that external computer so that all information from the display device is passed to that external computer, so that application software in the external computer may be used in conjunction with the information from the display device.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … obtaining predictions of a computing load of at least one multimedia process comprising real time video encoding or transcoding of a video in real time at a video quality over a period of time, retrieving predictions of available computing capacities of the cluster set of processing capabilities for the period of time, wherein said set of processing capabilities resides in one or more physical 
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195